     Case 2:21-cv-00986-KJM-KJN Document 7 Filed 07/20/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GABRIEL J. BRADWAY,                               No. 2:21-cv-0986 KJN P
12                       Petitioner,
13           v.                                         ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    ROBERT BURTON,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. On June 14, 2021, petitioner filed a motion to amend his

19   petition to change the respondent to Robert Burton, current warden of California Health Care

20   Facility where petitioner is currently housed. Good cause appearing, petitioner’s motion is

21   granted; Robert Burton is substituted for respondent Yashodara Rao. Fed. R. Civ. P. 25(d); see

22   Stanley v. California Supreme Court, 21 F.3d 359, 360 (9th Cir. 1994).

23          In addition, on June 11, 2021, petitioner was ordered to file, within thirty days, an in

24   forma pauperis affidavit or pay the required filing fee ($5.00). See 28 U.S.C. §§ 1914(a);

25   1915(a). The thirty day period has now expired, and petitioner has not responded to the court’s

26   order and has not filed an application to proceed in forma pauperis or paid the filing fee.

27          In accordance with the above, IT IS HEREBY ORDERED that:

28          1. Petitioner’s motion (ECF No. 5) is granted; and
                                                        1
      Case 2:21-cv-00986-KJM-KJN Document 7 Filed 07/20/21 Page 2 of 2


 1             2. Robert Burton, current warden of the California Health Care Facility, is substituted as

 2   respondent; and

 3             3. The Clerk of Court shall assign a district judge to this case.

 4             Further, IT IS RECOMMENDED that this action be dismissed without prejudice.

 5             These findings and recommendations are submitted to the United States District Judge

 6   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 7   after being served with these findings and recommendations, petitioner may file written

 8   objections with the court. The document should be captioned “Objections to Magistrate Judge’s

 9   Findings and Recommendations.” Petitioner is advised that failure to file objections within the

10   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

11   F.2d 1153 (9th Cir. 1991).

12   Dated: July 20, 2021

13

14

15
     /brad0986.fifp.hab
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
